Citation Nr: 0708241	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  05-03 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to recognition of 
the appellant as the surviving spouse of the veteran for 
Department of Veterans (VA) benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office in Philadelphia, 
Pennsylvania (RO), which denied the benefit sought on appeal.  
The RO notified the appellant of that decision in January 
2003, and she appealed. 

The appellant testified before the undersigned at a Video-
Conference hearing in September 2006.

In the decision below, the appellant's claim is reopened.  
The underlying claim of entitlement to recognition of the 
appellant as the surviving spouse of the veteran for 
Department of Veterans (VA) benefits purposes is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In an administrative decision dated in June 1984, the RO 
denied the appellant's claim of entitlement to recognition as 
the surviving spouse of the veteran for VA benefits purposes; 
and the appellant did not perfect an appeal as to that 
decision.

2.  Some of the additional evidence received since the June 
1984 decision relates to an unestablished fact necessary to 
substantiate the claim of entitlement to recognition of the 
appellant as the surviving spouse of the veteran for VA 
benefits purposes. 



CONCLUSIONS OF LAW

1. The June 1984 administrative decision that denied the 
claim of entitlement to recognition of the appellant as the 
surviving spouse of the veteran for VA benefits purposes, is 
final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2006).

2.  The evidence received since the June 1984 administrative 
decision is new and material; and the requirements to reopen 
the appellant's claim of entitlement to recognition as the 
surviving spouse of the veteran for VA benefits purposes, 
have been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  The 
appellant must also be notified of what constitutes both 
"new" and "material" evidence to reopen the previously 
denied claim.  See Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. Mar. 31, 2006).

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated in 
January 2004.  In that letter, the RO informed the appellant 
of the types of evidence needed in order to substantiate her 
claim of entitlement to death benefits as the legal spouse of 
the veteran.  Further, by way of that letter, and other 
documents including the notice contained in the VA Form 21-
534 (the form for application for VA death benefits), the RO 
has essentially advised the appellant of the basis for the 
previous denial of the claim.  VA has also informed the 
appellant of the types of evidence necessary to establish 
such claims, including what would constitute both "new" and 
"material" evidence to reopen the previously denied claim, 
the division of responsibility between the appellant and VA 
for obtaining the required evidence; and VA requested that 
the appellant provide any information or evidence in her 
possession that pertained to such a claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). 

The VCAA requires that a notice in accordance with 38 U.S.C. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  

To the extent that any required notice was not provided prior 
to the initial unfavorable adjudication, in a case involving 
the timing of the VCAA notice, the appellant has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  After VCAA compliant notice was provided, the 
appellant was then afforded an opportunity to respond.  She 
was offered an opportunity to testify and did so.  She has 
also described the basis for her claim in statements.  The 
claim was subsequently readjudicated and the appellant was 
provided supplemental statements of the case in February and 
April of 2006.  Under these circumstances, the Board 
determines that the notification requirements of the VCAA 
have been satisfied.  Id; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002)

The Board also finds that VA has made reasonable efforts to 
obtain relevant record adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consist of 
veteran's service medical records, and post-service VA and 
private medical records, the transcript of hearing testimony 
at a September 2006 video-conference hearing before the 
undersigned, and other pertinent documents discussed below.  

In sum, the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  Also, the actions taken 
by VA have essentially cured or mooted any defect in the VCAA 
notice.  The purpose behind the notice requirement has been 
satisfied, because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her appealed claim. 

II. Application to Reopen Claim Based on New and Material 
Evidence

The appellant seeks to reopen a claim of entitlement to 
recognition as the surviving spouse of the veteran for VA 
purposes.  

With respect to the underlying claim of entitlement to 
recognition of the appellant as the surviving spouse, the 
following VA regulations apply.  VA death benefits may be 
paid to a surviving spouse who was married to the veteran: 
(1) one year or more prior to the veteran's death, or (2) for 
any period of time if a child was born of the marriage, or 
was born to them before the marriage.  38 U.S.C.A. §§1102, 
1304, 1541 (West 2002); 38 C.F.R. §3.54 (2006).

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of the veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse in the case of temporary separations) and who 
has not remarried or (in cases not involving remarriage) has 
not since the death of the veteran lived with another person 
and held himself or herself out openly to the public to be 
the spouse of such other person.  38 U.S.C.A. §101(3) (West 
2002); 38 C.F.R. § 3.53 (2006).

A surviving spouse means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) and who was the spouse of the veteran at the time of 
the veteran's death.  38 C.F.R. §3.50(b) (2006).  For VA 
benefits purposes, a marriage means a marriage valid under 
law of the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 C.F.R. §103(c) (West 
2002); 38 C.F.R. §3.1(j) (2006).  The appellant has the 
burden to establish her status as claimant.  Sandoval v. 
Brown, 7 Vet. App. 7, 9 (1994); citing Aguilar v. Derwinski, 
2 Vet. App. 21, 23 (1991).

Where an attempted marriage is invalid by reason of legal 
impediment, VA laws allows for certain attempted marriages to 
be nevertheless "deemed valid" if certain legal requirements 
are met.  Basically, such an attempted marriage will be 
"deemed valid" if: (a) the attempted marriage occurred one 
year or more before the veteran died; and (b) the claimant 
entered into the marriage without knowledge of the 
impediment; and (c) the claimant cohabited with the veteran 
continuously from the date of the attempted marriage until 
his death; and (d) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits.  38 U.S.C.A. §103(a) (West 2002); 38 C.F.R. 
§3.52 (2006).

With respect to the issue here of whether new and material 
evidence has been submitted to reopen a claim, the following 
applies.  Rating actions are final and binding based on 
evidence on file at the time the claimant is notified of the 
decision and may not be revised on the same factual basis 
except by a duly constituted appellate authority. 38 C.F.R. § 
3.104(a).  The claimant has one year from notification of a 
RO decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c).

Prior to this appeal, in an administrative decision of June 
1984, the RO denied a claim of entitlement to recognition of 
the appellant as the surviving spouse of the veteran for the 
purpose of receiving VA death benefits.  The appellant did 
not appeal that decision, which therefore became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.
 
In July 2002, the RO received the appellant's application to 
have her claim reopened, claiming entitlement to death 
benefits as the surviving spouse.  The current appeal arises 
from a decision of the RO to deny her claim on the basis that 
the marriage between her and the veteran was not deemed 
valid.  The appellant was notified of the decision in January 
2003.  Subsequently, in a statement of the case and two 
supplemental statements of the case, the RO declined to 
reopen the claim on the basis that the evidence submitted 
since the last final decision was not new and material.  As 
there is a prior final decision on the matter, before 
reaching the underlying claim for entitlement to recognition 
of the appellant as the surviving spouse of the veteran, the 
Board must first determine that new and material evidence has 
been presented in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers; and 
"material" evidence is defined as evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2006).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. Id.

The evidence received subsequent to June 1984 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).

The evidence available at the time of the June 1984 decision 
includes various documents, which address the veteran's 
marital status with respect to three different people.  In an 
application for hospital treatment signed in November 1946, 
the veteran listed the appellant as his wife and listed her 
address as Vega Baja, Puerto Rico, which was the place he 
listed as his residence.

In a March 1954 application for hospital treatment, the 
veteran checked a box regarding his marital status denoting 
that he had never married.  He listed the appellant as the 
person to receive his effects in case of his death.  In an 
application for VA benefits received in June 1954, the 
veteran also listed the appellant as his wife.  In a private 
treatment record in October 1954 from Kings Park State 
Hospital in New York, the appellant is listed as an informant 
who is designated as the veteran's common law wife.  

In a February 1957 application for hospital treatment, the 
veteran listed his marital status as married, and listed a 
women, here designated as P, as his wife.  Her address was 
listed as being in New York City, New York.  

In March 1957, the RO received a letter signed by the 
appellant, who requested an apportionment of the veteran's VA 
pension benefits.  She stated that she was the mother of the 
veteran's two minor children, who the veteran had recognized 
before his marriage.

In April 1957, the RO sent the appellant a letter informing 
her that the veteran was not in receipt of VA compensation or 
pension.  However, in that same letter, the RO suggested that 
she submit copies of the birth certificates for her two minor 
children and explain in detail her statement that the veteran 
had recognized the two children to be his before he married 
his current wife.

In July 1957, the RO received a VA Form 686c, Declaration of 
Marital Status, signed by P.  She denoted on this form that 
the veteran was presently married to her; that they were 
living together; and she was his current spouse.  She listed 
the date of her marriage to the veteran as being in August 
1956, and that a child was born of this marriage in June 
1957.

In August 1957, the RO executed a Report of Contact with P.  
The information recorded in this report reflects that P 
personally appeared at the VA regional office in July 1957 to 
request an apportionment of the veteran's award of benefits.  
The report further reflects that during this personal visit, 
P submitted copies of her marriage certificate and birth 
certificate for the minor child.  The report also documents 
that the certificates were forwarded through contact channels 
to be copied in July 1957, and that they could not be 
located.

In March 1975, the veteran filed an application for VA 
compensation or pension benefits.  On that application, the 
veteran wrote that his marriage to the appellant was 
terminated by divorce in 1951 in Puerto Rico; that he had 
married a person whom he identified as E in August 1967 (in 
New York, New York); and that he and E had separated in July 
1974.  Subsequently, in a report of contact of May 1975, the 
RO recorded the veteran's statement that he was estranged at 
the present time.

In a VA Form 21-6897, Statement of Income and Net Worth-
Disability, received from the veteran in April 1977, he 
listed E as his spouse.  In a VA Form  21-686c, Declaration 
of Marital Status, attached to a document dated in April 
1978, the veteran declared a marital status of separated, and 
that he and his wife did not live together.  

A marriage certificate certifies that the veteran and the 
appellant entered into a marriage contract in Philadelphia, 
Pennsylvania in June 1979.

In a VA Form  21-686c, Declaration of Marital Status, 
received in June 1979, the veteran declared he had married P 
sometime in 1957 in New York, and had terminated his marriage 
with her by divorce in July 1957.  He also declared that he 
had married the appellant in June 1979 in Philadelphia, 
Pennsylvania.

A certificate of death shows that the veteran died in 
November 1983.  A letter from the Social Security 
Administration dated in November 1983 shows that the 
appellant was receiving Supplemental Security Income at that 
time.

In a VA Form  21-686c signed by the appellant and submitted 
in March 1984, she declared that she was married to the 
veteran, they lived together, and that the marriage was 
terminated by death of the veteran.  

The evidence submitted since the June 1984 administrative 
decision includes the following: multiple copies of the 
certificate of marriage between the veteran and appellant; 
multiple copies of the veteran's death certificate; two 
copies of an application for a marriage license dated in June 
1979; a Social Security Administration (SSA) letter in 
response to a request for information; a birth certificate 
for the daughter of the veteran and appellant; the transcript 
of a Video Conference hearing in September 2006; and a 
document from the Kings County Clerk's Office of Brooklyn, 
New York, indicating a search was done for records of divorce 
between the veteran and P.

Some of the evidence received since the final decision in 
June 1984 is not new, including the multiple copies of death 
certificates and marriage certificates.  Some of the evidence 
submitted since June 1984 is new in that it was not 
previously of record at the time of the 1984 decision.  
Moreover, some of the evidence in addition to being new, is 
also material, meeting requirements that by itself or when 
considered with previous evidence of record, it relates to an 
unestablished fact necessary to substantiate the claim; is 
neither cumulative nor redundant of the evidence of record at 
the time of the June 1984 final denial; and raises a 
reasonable possibility of substantiating the claim here on 
appeal.  38 C.F.R. § 3.156(a).

In this regard, in a document received in February 2007, the 
County Clerk of Kings County, N.Y, certified a careful 
examination of the records of her office for cases in the 
Supreme Court, County of Kings, involving the veteran and P.  
In combination with testimony given by the appellant at the 
September 2006 hearing, this document relates to an 
unestablished fact necessary to substantiate the claim as it 
addresses the question of whether the appellant had knowledge 
of at least one possible legal impediment to her marriage to 
the veteran.  This piece of evidence does tend to indicate 
that the appellant was without knowledge that the veteran had 
an existing marriage at the time she entered into a marriage 
contract with the veteran in June 1979.

The document suggests that there may be evidence of record 
showing, as claimed by the appellant (and stated by the 
veteran during his lifetime), that the veteran and P were 
divorced prior to his marriage to the appellant.  While the 
search was unsuccessful, review of the record shows that the 
period of dates for which a search was conducted (from 
January 3, 1959 to December 10, 1968) did not include the 
period during which the veteran had previously stated he 
became divorced from P (in July 1957).  This matter will be 
addressed in the remand below.  

While the document does not itself show that the veteran and 
P were divorced prior to the veteran's marriage in June 1979, 
it does relate to an unestablished fact necessary to 
substantiate the claim, and it does raise a reasonable 
possibility of substantiating the claim on appeal.  

As none of the evidence available at the time of the June 
1984 decision showed that there may be evidence of record 
showing that the veteran and P were divorced prior to the 
veteran's marriage to the appellant, the evidence available 
since then relates to unestablished facts necessary to 
substantiate the claim.  38 C.F.R. § 3.156 (2006).  

Therefore, the Board finds that new and material evidence has 
been submitted to reopen the appellant's claim on appeal 
here.  Therefore, the appellant's claim of entitlement to 
recognition of the appellant as the surviving spouse of the 
veteran for Department of Veterans (VA) benefits purposes is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).  However, the Board cannot, at this point, 
adjudicate the reopened claim, as further assistance to the 
appellant is required to comply with the duty to assist.  
This is detailed in the REMAND below.


ORDER

New and material evidence has been submitted to warrant 
reopening the claim of entitlement to recognition of the 
appellant as the surviving spouse of the veteran for the 
purpose of receiving VA death benefits; the appeal is granted 
to that extent.


REMAND

In light of the Board's decision granting the appellant's 
petition to reopen her previously denied claim of entitlement 
to recognition of the appellant as the surviving spouse of 
the veteran for the purpose of receiving VA death benefits, a 
remand of the underlying claim is necessary to accord the RO 
an opportunity to adjudicate this issue on a de novo basis.  
Also, for the reasons discussed below, a remand of the claim 
is necessary.

The appellant is claiming entitlement to recognition as the 
surviving spouse of the veteran for the purpose of receiving 
VA death benefits.  The relevant law with respect to this 
issue was discussed in the decision above.  A key question 
here is whether at the time of his June 1979 marriage to the 
appellant, the veteran was still married to another person, 
an impediment to the marriage to the appellant.  And if so, 
the question here becomes whether the appellant had knowledge 
of at least one possible legal impediment to her marriage to 
the veteran.  

If an attempted marriage is invalid by reason of legal 
impediment-such as a preexisting marriage of the veteran to 
another person-VA laws allows for certain attempted 
marriages to be nevertheless "deemed valid" if certain legal 
requirements are met.  Of those requirements to be "deemed 
valid," the one important here is that a claimant must have 
entered into the marriage without knowledge of the 
impediment.  

The appellant has submitted evidence addressing these 
questions.  In a document executed by the County Clerk of 
Kings County, N.Y, she certified that a careful examination 
of the records of her office had failed to find any cases in 
the Supreme Court, County of Kings, involving the veteran 
against P (defined in the decision above).  That search, 
however, was made of records in the office dated from January 
3, 1959 to December 10, 1968.  Review of the claims file 
shows that during his lifetime the veteran had stated that he 
became divorced from P in July 1957.  Presumably, a search of 
the records between January 3, 1959 to December 10, 1968 
would not have revealed any documents pertaining to July 
1957.

Therefore, the case must be remanded to the RO in order for 
the RO to request the appellant to request the Kings County 
Clerk's Office conduct a search for pertinent records 
reflecting the veteran's divorce from P in about July 1957.  
To be complete, the search should be conducted for such 
records generated from as early as 1954, through January 2, 
1959.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appellant 
and request that she request the Kings 
County Clerk's Office conduct a search of 
records for any regarding divorce actions 
between the veteran and P, for any such 
records dated from March 1954 to January 
2, 1959.  Request that the appellant 
submit to the RO any response received 
from the County Clerk.  Any such response 
provided by the appellant should be placed 
in the claims file.

2.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim on appeal of 
entitlement to recognition of the 
appellant as the surviving spouse of the 
veteran for the purpose of receiving VA 
death benefits.  If the determination 
remains unfavorable to the appellant, he 
and his representative should be furnished 
a supplemental statement of the case and 
be afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


